Exhibit 10.1
ACI WORLDWIDE, INC.
LTIP Performance Shares Agreement
(2005 Equity and Performance Incentive Plan)
     This LTIP Performance Shares Agreement (this “Agreement”) is made as of
                     between ACI Worldwide, Inc., a Delaware corporation (the
“Corporation”) and                     , an employee of the Corporation or its
Subsidiaries (the “Grantee”).
     WHEREAS, the Board of Directors of the Corporation (the “Board of
Directors”) has duly adopted, and the stockholders of the Corporation have
approved, the 2005 Equity and Performance Incentive Plan, as amended (the
“Plan”), which authorizes the Corporation to grant to eligible individuals
performance shares, each such performance share being equal in value to one
share of the Corporation’s common stock, par value of $0.005 per share (the
“Common Shares”); and
     WHEREAS, the Board of Directors has determined that it is desirable and in
the best interests of the Corporation and its stockholders to approve a 2010
long-term incentive program and, in connection therewith, to grant the Grantee a
certain number of performance shares, in order to provide the Grantee with an
incentive to advance the interests of the Corporation, all according to the
terms and conditions set forth herein and in the Plan.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereto do hereby agree as follows:

1.   Grant of Performance Shares.

  (a)   Subject to the terms of the Plan, the Corporation hereby grants to the
Grantee [                    ] performance shares (the “Performance Shares”),
payment of which depends on the Corporation’s performance as set forth in this
Agreement and in the Statement of Performance Goals attached hereto and
incorporated herein by this reference (the “Statement of Performance Goals”)
approved by the Compensation Committee of the Board of Directors (the
“Committee”).     (b)   The Grantee’s right to receive all or any portion of the
Performance Shares will be contingent upon the achievement of certain management
objectives (the “Management Objectives”), as set forth in the Statement of
Performance Goals. The achievement of the Management Objectives will be measured
during the period from [                     through                     ] (the
“Performance Period”).     (c)   The Management Objectives for the Performance
Period will be as set forth on the Statement of Performance Goals.

 



--------------------------------------------------------------------------------



 



2.   Earning of Performance Shares.

  (a)   Threshold Level Requirement. If, upon the conclusion of the Performance
Period, any of the Management Objectives fall below the threshold levels set
forth in the performance matrix contained in the Statement of Performance Goals
(the “Performance Matrix”), none of the Performance Shares shall become earned.
    (b)   Earning Calculation. If, upon the conclusion of the Performance
Period, the Management Objectives equal or exceed the threshold levels set forth
in the Performance Matrix, a proportionate number of the Performance Shares
shall become earned, as determined by mathematical interpolation and rounded up
to the nearest whole share.     (c)   Modification. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Corporation, the manner in which it conducts business or other
events or circumstances render the Management Objectives to be unsuitable, the
Committee may modify such Management Objectives or the related levels of
achievement, in whole or in part, as the Committee deems appropriate; provided,
however, that in the case of an award to a Covered Employee intended to qualify
for an exemption under Section 162(m) of the Internal Revenue Code of 1986 (the
“Code”), no such action may result in the loss of the otherwise available
exemption of the award under Section 162(m).     (d)   Conditions; Determination
of Earned Award. Except as otherwise provided herein, the Grantee’s right to
receive any Performance Shares is contingent upon his or her remaining in the
continuous employ of the Corporation or a Subsidiary through the end of the
Performance Period. For purposes of this Agreement, the continuous employ of the
Grantee shall not be considered interrupted or terminated in the case of
transfers between locations of the Corporation and its Subsidiaries. Following
the Performance Period, with respect to Grantees that are Covered Employees, the
Committee shall certify that the Management Objectives have been satisfied and
shall determine the number of Performance Shares that shall have become earned
hereunder. In all circumstances, the Committee shall have the ability and
authority to reduce, but not increase, the amount of Performance Shares that
become earned hereunder.

3.   Change in Control. If a Change in Control (as defined on Exhibit A to this
Agreement) occurs following completion of the first full fiscal quarter of the
Performance Period but before the payment of the Performance Shares as set forth
in Section 7 below, the Corporation shall pay to the Grantee, within sixty
(60) days following the Change in Control, a number of Performance Shares equal
to (i) the number of Performance Shares to which the Grantee would have been
entitled under Section 2 above based on the performance of the Corporation at
the 100% target level for the full Performance Period, multiplied by (ii) a
fraction, the numerator of which is the number of full fiscal quarters in the
Performance Period completed prior to the Change in Control and the denominator
of which is the number of full fiscal quarters in the Performance Period. The
remaining Performance Shares shall be forfeited.

2



--------------------------------------------------------------------------------



 



4.   Retirement, Disability, Death or Termination without Cause. If the
Grantee’s employment with the Corporation or a Subsidiary terminates following
completion of the first full fiscal quarter of the Performance Period but before
the payment of the Performance Shares as set forth in Section 7 below due to
(a) the Grantee’s retirement approved by the Corporation, (b) Disability (as
defined below), (c) death or (d) a termination by the Corporation without cause,
the Corporation shall pay to the Grantee or his or her executor or
administrator, as the case may be, at the time specified in Section 7, a number
of Performance Shares equal to (i) the number of Performance Shares to which the
Grantee would have been entitled under Section 2 above based on the performance
of the Corporation for the full Performance Period, multiplied by (ii) a
fraction, the numerator of which is the number of full fiscal quarters the
Grantee was employed during the Performance Period and the denominator of which
is the number of full fiscal quarters in the Performance Period. The remaining
Performance Shares shall be forfeited. For purposes of this Agreement,
“Disability” means the Grantee’s permanent and total disability as defined in
Section 22(e)(3) of the Code.   5.   Other Termination. If the Grantee’s
employment with the Corporation or a Subsidiary terminates before the payment of
the Performance Shares as provided in Section 7 hereof for any reason other than
as set forth in Section 4 above, the Performance Shares will be forfeited.   6.
  Leaves of Absence. If the Grantee was on short-term disability, long-term
disability or unpaid leave of absence approved by the Corporation for more than
thirty (30) consecutive calendar days during any fiscal quarter during
Performance Period, the number of Performance Shares earned by the Grantee will
be reduced such that the Grantee will only be entitled to (i) the number of
Performance Shares to which the Grantee would have been entitled under Section 2
above based on the performance of the Corporation during the Performance Period,
multiplied by (ii) a fraction, the numerator of which is the number of fiscal
quarters the Grantee was employed during the Performance Period (excluding any
fiscal quarters during which the Grantee was on a leave of absence for more than
thirty (30) consecutive calendar days) and the denominator of which is the
number of full fiscal quarters in the Performance Period.   7.   Payment of
Performance Shares. Payment of any Performance Shares that become earned as set
forth herein will be made in the form of Common Shares, in cash, or in a
combination of the two, as determined in the sole discretion of the Committee.
Except as otherwise provided in Section 3, payment will be made as soon as
practicable after the receipt of audited financial statements of the Corporation
relating to the last fiscal year of the Performance Period and with respect to
Covered Employees, the determination by the Committee of the level of attainment
of the Management Objectives, but in no event shall such payment occur after
March 15, 20____. Performance Shares will be forfeited if they are not earned at
the end of the Performance Period and, except as otherwise provided in this
Agreement, if the Grantee ceases to be employed by the Corporation or a
Subsidiary at any time prior to such shares becoming earned.

3



--------------------------------------------------------------------------------



 



8.   Withholding of Taxes.

  (a)   The Grantee shall be liable for any and all federal, state, local or
non-US taxes applicable to the Grantee, including, without limitation,
withholding taxes, social security/national insurance contributions and
employment taxes, arising out of this grant of Performance Shares, the issuance
of Common Shares as payment for earned Performance Shares hereunder or the
payment of cash for earned Performance Shares. In the event that the Corporation
or the Grantee’s employer (the “Employer”) is required to withhold taxes as a
result of the grant of the Performance Shares, the issuance of Common Shares as
payment for earned Performance Shares or the payment of cash for earned
Performance Shares, the Grantee shall at the election of the Corporation, in its
sole discretion, either (i) surrender a sufficient number of whole Common
Shares, having a Market Value per Share on the date such Performance Shares
become taxable equal to the amount of such taxes, or (ii) make a cash payment,
as necessary to cover all applicable required withholding taxes and required
social security/national insurance contributions on the date such Performance
Shares become taxable, unless the Corporation, in its sole discretion, has
established alternative procedures for such payment. If the number of shares
required to cover all applicable withholding taxes and required social
security/national insurance contributions includes a fractional share, then
Grantee shall deliver cash in lieu of such fractional share. All matters with
respect to the total amount to be withheld shall be determined by the
Corporation in its sole discretion.     (b)   Regardless of any action the
Corporation or the Grantee’s Employer takes with respect to any or all income
tax, social security/national insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Grantee acknowledges
and agrees that the ultimate liability for all Tax-Related Items legally due by
him is and remains the Grantee’s responsibility and that the Corporation and or
the Employer (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of Performance Shares, including the grant of Performance Shares, the issuance
of Common Shares as payment for earned Performance Shares, the payment of cash
for earned Performance Shares or the subsequent sale of any Common Shares issued
hereunder and receipt of any dividends; and (ii) do not commit to structure the
terms or any aspect of this grant of Performance Shares to reduce or eliminate
the Grantee’s liability for Tax-Related Items. The Grantee shall pay the
Corporation or the Employer any amount of Tax-Related Items that the Corporation
or the Employer may be required to withhold as a result of the Grantee’s
participation in the Plan or the Grantee’s grant of Performance Shares, the
Common Shares issued as payment for earned Performance Shares or the payment of
cash for earned Performance Shares that cannot be satisfied by the means
previously described above in Section 8(a). The Corporation may refuse to issue
Common Shares as payment of earned Performance Shares related thereto if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

4



--------------------------------------------------------------------------------



 



9.   Forfeiture and Right of Recoupment. Notwithstanding anything contained
herein to the contrary, by accepting these Performance Shares, Grantee
understands and agrees that if (a) the Corporation is required to restate its
consolidated financial statements because of material noncompliance due to
irregularities with the federal securities laws, which restatement is due, in
whole or in part, to the misconduct of Grantee, or (b) it is determined that the
Grantee has otherwise engaged in misconduct (whether or not such misconduct is
discovered by the Corporation prior to the termination of Grantee’s employment),
the Board of Directors or a committee thereof (in each case, the “Board”) may
take such action with respect to the Performance Shares as the Board, in its
sole discretion, deems necessary or appropriate and in the best interest of the
Corporation and its stockholders. Such action may include, without limitation,
causing the forfeiture of unearned Performance Shares, requiring the transfer of
ownership back to the Corporation of Common Shares issued as payment for earned
Performance Shares and still held by the Grantee, cash received by the Grantee
as payment for earned Performance Shares and the recoupment of any proceeds from
the sale of Common Shares issued as payment for Performance Shares earned
pursuant to this Agreement. For purposes of this Section 9, “misconduct” shall
mean a deliberate act or acts of dishonesty or misconduct which either (i) were
intended to result in substantial personal enrichment to the Grantee at the
expense of the Corporation or (ii) have a material adverse effect on the
Corporation. Any determination hereunder, including with respect to Grantee’s
misconduct, shall be made by the Board in its sole discretion. Notwithstanding
any provisions herein to the contrary, Grantee expressly acknowledges and agrees
that the rights of the Board set forth in this Section 9 shall continue after
Grantee’s employment with the Corporation or its Subsidiary is terminated,
whether termination is voluntary or involuntary, with or without cause, and
shall be in addition to every other right or remedy at law or in equity that may
otherwise be available to the Corporation.   10.   Cash Dividends. Cash
dividends on the Performance Shares covered by this Agreement shall be
sequestered by the Corporation from and after the Date of Grant until such time
as any of such Performance Shares become earned in accordance with this
Agreement, whereupon such dividends shall be converted into a number of Common
Shares (based on the Market Value per Share on the date such Performance Shares
become earned) to the extent such dividends are attributable to Performance
Shares that have become earned. To the extent that Performance Shares covered by
this Agreement are forfeited, all of the dividends sequestered with respect to
such Performance Shares shall also be forfeited. No interest shall be payable
with respect to any such dividends.   11.   Non-Assignability. The Performance
Shares and the Common Shares subject to this grant of Performance Shares are
personal to the Grantee and may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee until they become
earned as provided in this Agreement; provided, however, that the Grantee’s
rights with respect to such Performance Shares and Common Shares may be
transferred by will or pursuant to the laws of descent and distribution or
pursuant to a domestic relations order (within the meaning of Rule 16a-12 under
the Securities Exchange Act of 1934, as amended). Any purported transfer or
encumbrance in violation of the provisions

5



--------------------------------------------------------------------------------



 



    of this Section 11, shall be void, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Performance
Shares or Common Shares.

12.   Adjustments. In the event of any change in the number of Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the Committee shall adjust
the number and class of shares subject to outstanding Performance Shares and
other value determinations applicable to outstanding Performance Shares. No
adjustment provided for in this Section 12 shall require the Corporation to
issue any fractional share.   13.   Compliance with Section 409A of the Code. To
the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Grantee. This
Agreement and the Plan shall be administered in a manner consistent with this
intent.   14.   Miscellaneous.

  (a)   The contents of this Agreement are subject in all respects to the terms
and conditions of the Plan as approved by the Board of Directors and the
stockholders of the Corporation, which are controlling. The interpretation and
construction by the Board of Directors and/or the Committee of any provision of
the Plan or this Agreement shall be final and conclusive upon the Grantee, the
Grantee’s estate, executor, administrator, beneficiaries, personal
representative and guardian and the Corporation and its successors and assigns.
Unless otherwise indicated, the capitalized terms used in this Agreement shall
have the same meanings as set forth in the Plan.     (b)   The grant of the
Performance Shares is discretionary and will not be considered to be an
employment contract or a part of the Grantee’s terms and conditions of
employment or of the Grantee’s salary or compensation. The Grantee’s acceptance
of this grant constitutes the Grantee’s consent to the transfer of data and
information from non-U.S. entities related to the Corporation concerning or
arising out of this grant to the Corporation and to entities engaged by the
Corporation to provide services in connection with this grant for purposes of
any applicable privacy, information or data protection laws and regulations.    
(c)   This Agreement, and the terms and conditions of the Plan, shall bind, and
inure to the benefit of the Grantee, the Grantee’s estate, executor,
administrator, beneficiaries, personal representative and guardian and the
Corporation and its successors and assigns.     (d)   This Agreement shall be
governed by the laws of the State of Delaware (but not including the choice of
law rules thereof).     (e)   Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto. The terms and conditions of this Agreement may not be modified, amended
or waived, except by

6



--------------------------------------------------------------------------------



 



      an instrument in writing signed by a duly authorized executive officer at
the Corporation. Notwithstanding the foregoing, no amendment shall adversely
affect the Grantee’s rights under this Agreement without the Grantee’s consent.

15.   Notices. All notices under this Agreement to the Corporation must be
delivered personally or mailed to the Corporation at its principal office,
addressed to the attention of Stock Plan Administration. The Corporation’s
address may be changed at any time by written notice of such change to the
Grantee. Also, all notices under this Agreement to the Grantee will be delivered
personally or mailed to the Grantee at his or her address as shown from time to
time in the Corporation’s records.

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the parties hereto have duly executed this Performance
Shares Agreement, or caused this Performance Shares Agreement to be duly
executed on their behalf, as of the day and year first above written.

                      ACI Worldwide, Inc.   Grantee:
 
                   
By:
      By:            
 
                   
 
  Philip G. Heasley, CEO and President       <Name>        

                 
 
                    ADDRESS FOR NOTICE TO GRANTEE:    
 
                           
 
      Number   Street   Apt.
 
                         
 
      City   State   Zip Code
 
                         
 
      SS#       Hire Date
 
                    DESIGNATED BENEFICIARY:      
 
                                  Please Print Last Name, First Name MI
 
                                  Beneficiary’s Street Address
 
                         
 
      City   State   Zip Code
 
                                  Beneficiary’s Social Security Number

I understand that in the event of my death, the above-named beneficiary will
receive Performance Shares to which I am entitled upon my death, if any, as
determined in accordance with the terms of my Agreement. If the beneficiary
herein-named does not survive me, these Performance Shares will become the
property of my estate. This beneficiary designation supersedes any prior and
inconsistent beneficiary designation and does NOT apply to Performance Shares
paid to me pursuant to the terms of my Performance Shares Agreement prior to my
death.

                   
 
  SIGNATURE   DATE    



After completing this page, please make a copy for your records and return it to
Stock Plan Administration, ACI Worldwide, Inc. 6060 Coventry Drive, Elkhorn, NE
68022
2005 Equity and Performance Incentive Plan, as amended — Performance Shares
Agreement

     
<Number> Shares
  <Date>

8



--------------------------------------------------------------------------------



 



Exhibit A
For purposes of this Agreement, “Change in Control” means:
     (1) Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this definition of Change in Control,
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Corporation, (ii) any acquisition by the
Corporation, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any company controlled by,
controlling or under common control with the Corporation, (iv) any acquisition
by any Person pursuant to a transaction that complies with (3)(A) below; or
(v) any acquisition of beneficial ownership of not more than 25% of the
Outstanding Corporation Voting Securities by any Person that is entitled to and
does report such beneficial ownership on Schedule 13G under the Exchange Act (a
“13G Filer”), provided, however, that this clause (v) shall cease to apply when
a Person who is a Schedule 13G Filer becomes required to file a Schedule 13D
under the Exchange Act with respect to beneficial ownership of 20% or more of
the Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities. Notwithstanding any other provision hereof, if a Business
Combination (as defined below) is completed during the Performance Period and
the Outstanding Corporation Voting Securities are converted into voting
securities of the Combined Corporation (as defined below), but such Business
Combination does not constitute a “Change in Control” under (3) below,
“Outstanding Corporation Voting Securities” shall thereafter mean voting
securities of the Combined Corporation entitled to vote generally in the
election of the members of the Combined Corporation Board.
     (2) Any time at which individuals who, as of the date hereof, constitute
the Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors other than as a result
of a Business Combination that does not constitute a “Change in Control” under
Sections (1) above or (3)(A) below; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Corporation’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors (an “Election Contest”);
     (3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business

A-1



--------------------------------------------------------------------------------



 



Combination”), in each case unless, following such Business Combination, (A) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such
corporation resulting from such Business Combination (the “Combined
Corporation”)) beneficially owns, directly or indirectly, such number of the
then-Outstanding Corporation Voting Securities as would constitute a “Change in
Control” under (1) above, and at least one-half of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination (the “Combined Corporation
Board”) were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board of Directors providing for such
Business Combination (the “Business Combination Agreement”); or
     (4) Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

A-2